Title: [October 1762]
From: Adams, John
To: 



      October 22nd. 1762.
      
      
       Spent last Monday in taking Pleasure, with Mr. Wibird. Met him in the Morning at Mr. Borlands, rode with him, to Squantum, to the very lowest Point of the Peninsula, next to Thompsons Island, to the high steep Rock, from where the Squaw threw herself, who gave the Name to the Place. It is an hideous Craggy Precipice, nodding over the Ocean forty feet in hight. The Rocks seem to be a vast Collection of Pebbles, as big as hens Eggs, thrown into melted Cement, and cooled in. You may pull them to Pieces with your Fingers, as fast as you Please.
       Various have been the Conjectures of the Learned, concerning this sort of Rocks. Upon this Part of the Peninsula, is a Number of Trees, which appear very much like the Lime Tree, of Europe, which Gentlemen are so fond of Planting in their Gardens for their beauty.
       Returned to Mr. Borlands, dined, and after noon rode to Germantown, where we spent our Evening. Deacon Palmer shewed us his Lucern, growing in his Garden, of which he has cutt, as he tells us, four Crops this Year. The Deacon had his Lucern seeds of Mr. Green-leaf, of Abington, who had his of Judge Oliver. The Deacon watered his but twice this summer, and intends to expose it uncovered, to all the Weather of the Winter for a fair Tryal, whether it will endure our Winters or not. Each of his four Crops had attained a good Length. It has a rich fragrance for a Grass. He shewed us a Cut of it, in “Nature displayed,” and another of St. Foin, and another of Trefoil. The Cut of the Lucern was exact enough. The Pod in which the seeds are is an odd Thing, a kind of Rams horn or straw.
       We had a good deal of Conversation upon Husbandry. The Deacon has about 70 Bushells of Potatoes, this Year on about 1/4 of an Acre of Ground.
       Trees of several sorts considered. The wild Cherry Tree. Bears a Fruit of some Value. The Wood is very good for the Cabinet-Maker, and is not bad to burn. It is a tree of much Beauty. Its leaves and Bark are handsome, and its shape.—The Locust, good Timber, fattening to soil, by its Leaves, Blossoms &c. Good Wood, quick growth, &c.—The Larch Tree. There is but one in the Country, that in the Lieutenant Governors Yard at Milton. It looks somewhat like an Evergreen but is not. Sheds its Leaves.
       I read in Thompsons Travels, in Turkey in Asia, mention of a Turpentine called by the Name of the Turpentine of Venice, which is not the Produce of Venice but of Dauphinè, and flows from the Larch Tree. It is thick and balsamic and used in several Arts, particularly that of Enameling.
      
      
       
        
   
   On the legend from which the neck of land still known as Squantum (forming the eastern shore of the mouth of the Neponset River) was supposed to have derived its name, see Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 20, note.


       
      
      

      Octr. 23rd. 1762.
      
      
       At my Swamp. Saw several Ginger Bushes. They Grow in Bunches like Willows and Alders, in low Grounds, between Upland and Meadows. They grow Eight feet high, and about an Inch thro at the Butt. They have Bark of a dark Colour, speckled over with little, white rough Spots, near the Ends of the Bows Boughs they branch out into a Multitude of little Sprigs. The Bush I saw had shed all its Leaves. All over the Branches and sprigs, are little fresh Buds at this season. It has a spicy Taste. The Spriggs and Buds and Bark have a spicy Taste.
       Tirrell has cleared away all the Trees and Bushes, Willows, Alders, Arrow Wood, Dog Wood, Briars, Grape Vines, Elms, Ashes, Oaks, Birches, &c. that grew upon the Brook and burned them.
      
      

      Octr. 24th. 1762.
      
      
       Before sunrise. My Thoughts have taken a sudden Turn to Husbandry. Have contracted with Jo. Tirrell to clear my swamp and to build me a long string of stone Wall, and with Isaac Tirrell to build me 16 Rods more and with Jo Field to build me 6 Rods more. And my Thoughts are running continually from the orchard to the Pasture and from thence to the swamp, and thence to the House and Barn and Land adjoining. Sometimes I am at the orchard Ploughing up Acre after Acre and Planting, pruning Apple Trees, mending Fences, carting Dung. Sometimes in the Pasture, digging stones, clearing Bushes, Pruning Trees, building Wall to redeem Posts and Rails, and sometimes removing Button Trees down to my House. Sometimes I am at the old swamp, burning Bushes, digging stumps and Roots, cutting Ditches, across the Meadow, and against my Uncle, and am sometimes at the other End of the Town, buying Posts and Rails, to Fence against my Uncle and against the Brook, and am sometimes Ploughing the Upland, with 6 Yoke of oxen, and planting Corn, Potatoes, &c. and digging up the Meadow and sowing onions, planting cabbages &c. &c.
       Sometimes I am at the Homestead running Cross Fences, and planting Potatoes by the Acre, and Corn by the two Acres, and running a Ditch along the Line between me and Field, and a Fence along the Brook against my Brother and another Ditch in the Middle from Fields Line to the Meadow. Sometimes am Carting Gravel from the Neighboring Hills, and sometimes Dust from the streets upon the fresh Meadow. And sometimes plowing, sometimes digging those Meadows, to introduce Clover and other English Grasses.
      
      
       
        
   
   Deacon John Adams had died 25 May 1761. Under his Will, which was proved 10 July 1761 (copy in Adams Papers, Wills and Deeds), JA received a smaller bequest than his younger brothers because he had been given “a Libberal Education.” He did, however, come into possession of substantial property: the cottage occupied by Dr. Savil and now known as the John Quincy Adams Birthplace, a barn, and 10 acres of adjoining land, together with some 30 acres of orchard, pasture, and woodland elsewhere in the town. His brother Peter Boylston inherited the Deacon’s homestead (the John Adams Birthplace) and a larger farm, which in 1774 JA consolidated with his own (JA, notes on the copy of his father’s Will in Adams Papers). As the present entry suggests, the young farmer’s improvements to his property began promptly, and though there were long intervals when public office kept him away from his farm, they ended only with his death.


       
      
     